EXHIBIT 10.4

 

PATENT SECURITY AGREEMENT

 

This Patent Security Agreement (“Agreement”) is made this 17th day of November,
2003, by WINCUP HOLDINGS, INC., a Delaware corporation having a mailing address
at Three Radnor Corporate Center, Suite 300, 100 Matsonford Road, Radnor, PA
19087 (“Grantor”) and delivered to PNC BANK, NATIONAL ASSOCIATION having a
mailing address at 1600 Market Street, P2-P070-31-2, Philadelphia, PA 19103,
Attn: Janeann Fehrle (“Agent”) as agent for the Lenders under the Credit
Agreement (as defined below).

 

Background

 

A. This Agreement is being executed in connection with that certain Fourth
Amended and Restated Revolving Credit, Term Loan and Security Agreement among
Agent, Fleet Capital Corporation as documentation agent, the financial
institutions which are now or which hereafter become a party thereto as Lenders,
the Grantor named therein and the other Borrowers named as Borrowers therein,
dated December 26, 2001 (as same has been and may hereafter be amended,
modified, restated or replaced from time to time, the “Credit Agreement”), under
which, inter alia, Grantor is (i) granting Agent, for the benefit of Lenders, a
lien on and security interest in the Patent Collateral (as defined herein) of
Grantor as security for the payment and performance of all of the Obligations
(as defined in the Credit Agreement) of Grantor under the Credit Agreement, and
under which Agent is entitled to foreclose or otherwise deal with such Patent
Collateral under the terms and conditions set forth therein and (ii) granting
Agent a license to use or dispose of (conditioned upon the occurrence and
continuance of an Event of Default) the Patent Collateral of Grantor.
Capitalized terms not defined herein shall have the meanings given to such terms
in the Credit Agreement.

 

B. Grantor owns (i) the United States Letters Patent and the inventions
described and claimed therein set forth on Schedule A hereto and the patents
issued by jurisdictions and/or patent authorities other than the United States
and the inventions described and claimed therein set forth on Schedule B hereto
(hereinafter referred to collectively as the “Patents”) and (ii) the
applications for Letters Patent and the inventions described and claimed therein
set forth on Schedule A hereto and any United States Letters Patent which may be
issued upon any of said applications and the applications to any jurisdictions
and/or patent authorities other than the United Stated and the inventions
described and claimed therein set forth on Schedule B hereto and any patents
which may be issued upon any of said applications (hereinafter referred to
collectively as the “Applications”). In conjunction with the Patents and
Applications, Grantor may use or adopt any reissues, extensions, divisions or
continuations of the Patents or Applications (such reissues, extension,
divisions and continuations being herein referred to collectively as the
“Reissued Patents”); and may be entitled to all future royalties or other fees
paid or payments made to Grantor in respect of the Patents (hereinafter referred
to collectively as the “Royalties”). The Patents, Applications, Reissued Patents
and Royalties are herein referred to collectively as the “Patent Rights”.

 

C. Grantor and Agent desire to have the security interest of Agent in such
Patent Collateral confirmed by a document identifying same and in such form that
it may be recorded in the United States Patent and Trademark Office or other
appropriate patent office.

 



--------------------------------------------------------------------------------

NOW THEREFORE, with the foregoing Background hereinafter deemed incorporated by
reference and made a part hereof, and in consideration of the premises and
mutual promises herein contained, the parties hereto, intending to be legally
bound hereby, covenant and agree as follows:

 

1. In consideration of and pursuant to the terms of the Credit Agreement and
Other Documents, and for other good, valuable and sufficient consideration, the
receipt of which is hereby acknowledged, and to secure the payment and
performance of all of the Obligations of Grantor under the Credit Agreement,
Grantor grants a lien on and security interest to Agent for the benefit of
Lenders in all of the Patent Rights and all proceeds thereof (including license
royalties) and all the right, title, interest, claims and demands that Grantor
has or may have in profits and damages for past and future infringements of the
Patent Rights, and the proceeds thereof, including, without limitation, license
royalties and proceeds of infringement suits (such rights, interest, claims and
demand being herein called the “Claims”) (the Patent Rights and Claims are
collectively referred to as the “Patent Collateral”).

 

2. Grantor hereby covenants and agrees to maintain the Patent Collateral in full
force and effect, provided however, that Grantor may, in its reasonable business
judgment, abandon any Application or permit any Patent to become cancelled or
expire before its maximum term, and otherwise perform all of its obligations and
undertakings under this Agreement until all of the Obligations of Grantor are
indefeasibly paid and satisfied in full and the Credit Agreement and the
obligations of the Lenders under the Credit Agreement to make Advances (the
“Revolving Credit Commitments”) have been terminated.

 

3. Grantor represents, warrants and covenants to Agent that:

 

(a) The Patent Collateral is subsisting and has not been adjudged invalid or
unenforceable;

 

(b) All of the Patents are registered (or in the process of application for
registration); granted, and all of the Applications are pending;

 

(c) Except for any Permitted Encumbrances, Grantor is the sole and exclusive
owner of the entire and unencumbered right, title and interest in and to the
Patent Collateral, and all of the Patent Collateral is free and clear of any
liens, claims, charges, encumbrances and licenses (other than licenses to
affiliates of Grantor) including, without limitation, pledges, assignments,
options, and covenants by Grantor not to sue third persons, except as set forth
on Schedule C;

 

(d) Grantor has the full right, power and authority to enter into this Agreement
and perform its terms;

 

(e) to Grantor’s knowledge, Grantor has complied with, and will continue for the
duration of this Agreement to comply with the requirements set forth in 35
U.S.C. §1 et seq., and any other applicable statutes, rules and regulations in
connection with its use of the Patent Collateral; and

 

(f) Grantor has no notice of any suits or actions commenced or threatened
against it, or notice of claims asserted or threatened against it, with
reference to the Patent Collateral, except as set forth on Schedule D.

 



--------------------------------------------------------------------------------

4. Grantor further covenants that:

 

(a) Until all of the Obligations of Grantor have been indefeasibly paid and
satisfied in full and the Credit Agreement and Revolving Credit Commitments have
been terminated (other than Indemnification Obligations which survive the Credit
Agreement), Grantor will not enter into any agreement which is inconsistent with
the obligations of Grantor under this Agreement, the Obligations of Grantor
under the Credit Agreement or which may restrict or impair the rights or
priorities of Agent hereunder.

 

(b) If Grantor acquires rights of ownership to any new Patents or Applications
not listed on Schedule “A” attached hereto or Schedule “B” hereto, as
applicable, (“Additional Patents”), then (i) the provisions of this Agreement
shall be deemed to automatically apply thereto and such Additional Patents shall
be deemed part of the Patent Collateral, (ii) Grantor shall give Agent written
notice promptly upon its acquisition of any such Patent or Application or, in
the case of an application for patent by Grantor, on the filing of such
application, and (iii) Grantor shall promptly deliver to Agent with respect to
such Additional Patents a Supplement to Patent Security Agreement in the form
attached hereto as Exhibit II, duly completed and executed by Grantor and
accompanied by a fully completed Schedule A-1/Schedule B-1 with respect to such
Additional Patents. Each such Schedule A-1/ Schedule B-1 attached to each such
Supplement to Patent Security Agreement shall be incorporated and become part of
Schedule A/Schedule B attached hereto and all references to Schedule A/Schedule
B contained in this Agreement shall be deemed, for all purposes, to also include
each such Schedule A-1/Schedule B-1.

 

5. So long as this Agreement is in effect and so long as Grantor has not
received notice from Agent that an Event of Default has occurred and is
continuing under the Credit Agreement and that Agent has elected to exercise its
rights hereunder, (i) Grantor shall continue to have the right to use the Patent
Collateral; and (ii) Agent shall have no right to use the Patent Collateral or
issue any exclusive or non-exclusive license with respect thereto, or assign,
pledge or otherwise transfer title in the Patent Collateral to anyone else.

 

6. Grantor agrees not to sell, grant any license, grant any option, assign or
further encumber its rights and interest in the Patent Collateral without the
prior written consent of Agent or as may be expressly permitted under the Credit
Agreement.

 

7. Following the occurrence and during the continuance of an Event of Default
under the Credit Agreement (including without limitation an Event of Default
arising from any failure of Grantor to comply with any covenant or undertaking
under this Agreement), Agent, as the holder of a security interest under the
Uniform Commercial Code, as now or hereafter in effect in the jurisdiction whose
law governs the interpretation of the Credit Agreement, may take such action
permitted under the Credit Agreement and Other Documents, hereunder or under any
law, in its exclusive discretion, to record, foreclose upon or otherwise
exercise its rights against the Patent Collateral covered hereby. For such
purposes, and only upon the occurrence and during the continuance of an Event of
Default, Grantor hereby authorizes, appoints and empowers Agent, its successors
and assigns, and any officer or agent of Agent as Agent may select, in its
exclusive discretion, as the true and lawful attorney-in-fact of Grantor, with
the power to endorse the name of Grantor on all applications, documents, papers
and instruments necessary for Agent to record its interest in any Patent
Collateral or Additional Patents in the United States Patent and Trademark
Office or in the patent office of any jurisdiction or patent authority other
than the United States, as applicable, including, without limitation, the power
to execute on behalf of

 



--------------------------------------------------------------------------------

Grantor a Supplement to Patent Security Agreement, to use the Patent Collateral
or to grant or issue any exclusive or non-exclusive license under the Patent
Collateral to anyone else, or necessary for Agent to assign, pledge, convey or
otherwise transfer title in or dispose of the Patent Collateral to anyone else
including, without limitation, the power to execute on behalf of Grantor an
assignment of Patent Collateral in the form attached hereto as Exhibit I.
Grantor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof and in accordance with the terms hereof, except for the
gross negligence or willful misconduct of such attorney. This power of attorney
shall be irrevocable for the life of this Agreement, the Credit Agreement, Other
Documents, and until all of the Obligations of Grantor are indefeasibly paid and
satisfied in full and the Credit Agreement and the Revolving Credit Commitments
are terminated.

 

8. This Agreement shall be subject to the terms, provisions, and conditions set
forth in the Credit Agreement and may not be modified without the written
consent of the parties hereto.

 

9. All rights and remedies herein granted to Agent shall be in addition to any
rights and remedies granted to Agent under the Credit Agreement and Other
Documents and shall be cumulative. In the event of an inconsistency between this
Agreement and the Credit Agreement, the language of the Credit Agreement shall
control. All obligations of Grantor under this Agreement that are addressed in
the Credit Agreement shall be satisfied by compliance by the Grantor with the
Credit Agreement.

 

10. Upon full and unconditional satisfaction and performance of all of the
Obligations of Grantor and termination of the Credit Agreement and the Revolving
Credit Commitments, Agent shall execute and deliver to Grantor all documents
reasonably necessary to terminate the security interest of Agent in the Patent
Collateral.

 

11. Any and all reasonable fees, costs and expenses, of whatever kind or nature,
including attorneys’ fees and legal expenses incurred by Agent in connection
with the preparation of this Agreement and all other documents relating hereto
and the consummation of this transaction, the filing or recording of any
documents (including all taxes in connection therewith) in public offices, the
payment or discharge of any taxes, counsel fees, maintenance fees, encumbrances
or costs otherwise incurred in protecting, maintaining, preserving the Patent
Collateral, or in defending or prosecuting any actions or proceedings arising
out of or related to the Patent Collateral, or in defending, protecting,
enforcing or terminating the rights of Agent hereunder, in each case in
accordance with the terms of this Agreement, shall be borne and paid by Grantor
on demand by Agent and until so paid shall be added to the principal amount of
the Obligations of Grantor and shall bear interest at the highest rate
applicable to Revolving Advances from time to time under the Credit Agreement.

 

12. Subject to any applicable terms of the Credit Agreement, Grantor shall have
the duty to prosecute diligently any application with respect to the Patent
Collateral pending as of the date of this Agreement or thereafter, and maintain
all rights in the Patent Collateral, provided, however, that Grantor may, in its
reasonable judgment, abandon any Application or permit any Patent to become
cancelled or expire before its maximum term, and upon request of Agent, Grantor
shall make the appropriate application regarding Patent Collateral belonging to
Grantor. Any expenses incurred in connection with such applications shall be
borne exclusively by Grantor. Subject to applicable terms of the Credit
Agreement, Grantor shall not abandon any Patent Collateral without the prior
written consent of the Agent.

 



--------------------------------------------------------------------------------

13. Grantor shall have the right to bring suit in its own name to enforce the
Patent Collateral, in which event Agent may, if Grantor reasonably deems it
necessary, be joined as a nominal party to such suit if Agent shall have been
satisfied, in its sole discretion, that it is not thereby incurring any risk of
liability because of such joinder. Grantor shall promptly, upon demand,
reimburse and indemnify Agent for all damages, costs and expenses, including
attorneys’ fees and costs, incurred by Agent in the fulfillment of the
provisions of this paragraph.

 

14. If an Event of Default has occurred and is continuing under the Credit
Agreement, Agent may, without any obligation to do so, complete any obligation
of Grantor hereunder, in the name of Grantor or in the name of Agent, but at the
expense of Grantor, and Grantor hereby agrees to reimburse Agent in full for all
costs and expenses, including, without limitation, all attorneys’ fees, incurred
by Agent in protecting, defending and maintaining the Patent Collateral.

 

15. No course of dealing between Grantor and Agent, nor any failure to exercise,
nor any delay in exercising, on the part of Agent, any right, power or privilege
hereunder, shall operate as a waiver thereof, and all of the rights and remedies
of Agent with respect to the Patent Collateral, whether established hereby or by
the Credit Agreement and Other Documents, or by any other future agreements
between Grantor and Agent or by law, shall be cumulative and may be exercised
singularly or concurrently.

 

16. The provisions of this Agreement are severable and the invalidity or
unenforceability of any provision herein shall not affect the remaining
provisions which shall continue unimpaired and in full force and effect.

 

17. This Agreement shall inure to the benefit of and be binding upon the
respective successors and permitted assigns of the parties.

 

18. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REFERENCE TO ITS CONFLICTS OF
LAWS RULES. Any judicial proceeding brought by or against any Grantor with
respect to this Agreement or any related agreement may be brought in any court
of competent jurisdiction located in the Commonwealth of Pennsylvania, and, by
execution and delivery of this Agreement, Grantor accepts for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement. Grantor hereby
waives personal service of any and all process upon it and consents that all
such service of process may be made by internationally recognized overnight
courier directed to Grantor at its address set forth in Section 16.6 of the
Credit Agreement and service so made shall be deemed completed one (1) day after
the same shall have been so delivered to such overnight courier. Nothing herein
shall affect the right to serve process in any manner permitted by law or shall
limit the right of Agent or any Lender to bring proceedings against Grantor in
the courts of any other jurisdiction. Grantor waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. Any judicial proceeding by Grantor against Agent or any Lender
involving, directly or indirectly, any matter or claim in any way arising out
of, related to or connected with this Agreement or any related agreement, shall
be brought only in a federal or state court located in the County of
Philadelphia, Commonwealth of Pennsylvania.

 



--------------------------------------------------------------------------------

19. GRANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
GRANTOR, LENDERS AND/OR AGENT OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND GRANTOR HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT
GRANTOR, AGENT AND/OR LENDERS MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GRANTOR TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

IN WITNESS WHEREOF, and intending to be legally bound the parties hereto have
executed this Patent Security Agreement, under seal, the day and year first
above written.

 

ATTEST:

     

WINCUP HOLDINGS, INC.

By:  

[signature]

      By:   /s/    R. RADCLIFFE HASTINGS                    

Name:

               

Title:

   

 

Acknowledged and agreed:

 

PNC BANK, NATIONAL ASSOCIATION

As Agent under the Credit Agreement

By:   /s/    JANEANN FEHRLE VP             Janeann Fehrle, Vice President

 



--------------------------------------------------------------------------------

COMPANY ACKNOWLEDGMENT

 

UNITED STATES OF AMERICA   : COMMONWEALTH OF PENNSYLVANIA   : SS COUNTY OF
PHILADELPHIA   :

 

On this 17th of November, 2003, before me personally appeared R. Radcliffe
Hastings, to me known and being duly sworn, deposes and says that s/he is
authorized to sign on behalf of WINCUP HOLDINGS, INC.; that s/he signed the
Agreement thereto pursuant to the authority vested in him by law; that the
within Agreement is the voluntary act of such company; and s/he desires the same
to be recorded as such.

 

/s/    DOROTHY L. WYDRA        

Notary Public

My Commission Expires: 10/31/06

NOTARIAL SEAL

DOROTHY L. WYDRA, Notary Public

City of Philadelphia, Phila. County

My Commission Expires October 31, 2006

 

 



--------------------------------------------------------------------------------

SCHEDULE A

 

United States Patents

 

Title

--------------------------------------------------------------------------------

   Type


--------------------------------------------------------------------------------

   Patent No.


--------------------------------------------------------------------------------

   Issue Date


--------------------------------------------------------------------------------

Cup with space for printed matter

   Design    D 386,947    December 2, 1997

 



--------------------------------------------------------------------------------

SCHEDULE B

 

Foreign Patents

 

Patent

--------------------------------------------------------------------------------

 

Registration No.

--------------------------------------------------------------------------------

 

Country

--------------------------------------------------------------------------------

   Filing Date


--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Exhibit I

 

PATENT ASSIGNMENT

 

WHEREAS, WINCUP HOLDINGS, INC., a Delaware corporation (“Grantor”) is the
registered owner of: (i) the United States Letters Patent and the inventions
described and claimed therein set forth on Schedule A hereto and the patents
issued by jurisdictions or patent authorities other than the United States and
the inventions described and claimed therein set forth on Schedule B hereto
(hereinafter referred to collectively as the “Patents”) and (ii) the
applications for Letters Patent and the inventions described and claimed therein
set forth on Schedule A hereto and any United States Letters Patent which may be
issued upon any of said applications and the applications for patents made to
jurisdiction or patent authorities other than the United States and the
inventions described and claimed therein set forth on Schedule B hereto and any
patents which may be issues upon any of said applications (hereinafter referred
to collectively as the “Applications”), which are registered with the United
States Patent and Trademark Office (in the case of Patents and Applications on
Schedule A) or with other appropriate patent offices (in the case of Patents and
Applications on Schedule B).

 

WHEREAS, in conjunction with the Patents and Applications, Grantor may use or
adopt any reissues, extensions, divisions or continuations of the Patents or
Applications (such reissues, extension, divisions and continuations being herein
referred to collectively as the “Reissued Patents”); may be entitled to all
future royalties or other fees paid or payments made to Grantor in respect of
the Patents (hereinafter referred to collectively as the “Royalties”), (the
Patents, Applications and the Reissued Patents and the Royalties being herein
referred to collectively as the “Patent Rights”) and may be entitled to profits
and damages for past and future infringements of the Patent Rights (such rights,
interest, claims and demand being herein called the “Claims”) (the Patent Rights
and Claims are collectively referred to as the “Patent Collateral”).

 

WHEREAS,                      (“Grantee”) having a place of business at
                     is desirous of acquiring said Patent Collateral;

 

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, Grantor, its successors
and assigns, does hereby transfer, assign and set over unto Grantee, its
successors, transferees and assigns, all of its present and future right, title
and interest in and to the Patent Collateral and all proceeds thereof and all
goodwill associated therewith.

 

IN WITNESS WHEREOF, the undersigned has caused this Patent Assignment to be
executed as of the      day of                     ,                     .

 

WINCUP HOLDINGS, INC. By:    

As Attorney-in-fact

 



--------------------------------------------------------------------------------

STATE OF

     :        : S.S.

COUNTY OF

     :

 

On this              day of                     ,              before me, a
Notary Public for the said County and Commonwealth, personally appeared known to
me or satisfactorily proven to me to be attorney-in-fact on behalf of WINCUP
HOLDINGS, INC. (“Grantor”) and s/he acknowledged to me that s/he executed the
foregoing Patent Assignment on behalf of Grantor, and as the act and deed of
Grantor for the purposes therein contained.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

 

My Commission Expires:

  

 



--------------------------------------------------------------------------------

POWER OF ATTORNEY

 

WINCUP HOLDINGS, INC., a Delaware corporation (“Grantor”), hereby authorizes PNC
BANK, NATIONAL ASSOCIATION, its successors and assigns, and any officer or agent
thereof (collectively, “Agent”) as agent for the Lenders under the Fourth
Amended and Restated Revolving Credit and Security Agreement among Agent, Fleet
Capital Corporation as documentation agent, the financial institutions which are
now or which hereafter become a party thereto as Lenders, the Grantor named
therein and the other Borrowers named as Borrowers therein, dated December 26,
2001 (as same has been and may hereafter be amended, modified, restated or
replaced from time to time, the “Credit Agreement”), as the true and lawful
attorney-in-fact of Grantor, with the following powers exercisable only
following the occurrence and during the continuance of an Event of Default under
the Credit Agreement (including without limitation an Event of Default arising
from any failure of Grantor to comply with any covenant or undertaking under the
Patent Security Agreement referenced below), with the power to endorse the name
of Grantor on all applications, assignments, documents, papers and instruments
necessary for Agent to enforce and effectuate its rights under a certain Patent
Security Agreement between Grantor and Agent dated the date hereof (as it may
hereafter be supplemented, restated, superseded, amended or replaced, the
“Patent Agreement”), including, without limitation, the power to record its
interest in any Patent Collateral or Additional Patents in the United States
Patent and Trademark Office or other appropriate patent office including,
without limitation, the power to execute on behalf of Grantor a supplement to
Patent Security Agreement, to use the Patent Collateral or to grant or issue any
exclusive or non-exclusive license under the Patent Collateral to anyone else,
to assign, pledge, convey or otherwise transfer title in or dispose of the
Patent Collateral to anyone else including, without limitation, the power to
execute on behalf of Grantor an assignment of Patent Collateral, in each case
subject to the terms of the Patent Agreement. Nothing herein contained shall
obligate Agent to use or exercise any rights granted herein.

 

This Power of Attorney is given and any action taken pursuant hereto is intended
to be so given or taken pursuant to and subject to the provisions of the Credit
Agreement.

 

Grantor hereby unconditionally ratifies all that such attorney shall lawfully do
or cause to be done by virtue hereof and in accordance with the terms of the
Patent Agreement, the Credit Agreement and the Other Documents.

 

This Power of Attorney shall be irrevocable for the life of the Patent
Agreement.

 

IN WITNESS WHEREOF, the Grantor has executed this Power of Attorney, under seal,
this 17th day of November, 2003.

 

WINCUP HOLDINGS, INC. By:   /s/    R. RADCLIFFE HASTINGS        

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

COMPANY ACKNOWLEDGMENT

 

UNITED STATES OF AMERICA

  :

COMMONWEALTH OF PENNSYLVANIA

  : SS

COUNTY OF PHILADELPHIA

  :

 

On this 17th of November, 2003 personally appeared R. Radcliffe Hastings to me
known and being duly sworn, deposes and says that s/he authorized to sign on
behalf the Grantor company described in the foregoing Power of Attorney; that
s/he signed the Power of Attorney pursuant to the authority vested in her/him by
law; that the within Power of Attorney is the voluntary act of such company; and
s/he desires the same to be recorded as such.

 

/s/    DOROTHY L. WYDRA        

Notary Public

NOTARIAL SEAL

DOROTHY L. WYDRA, Notary Public

City of Philadelphia, Phila. County

My Commission Expires October 31, 2006

 



--------------------------------------------------------------------------------

EXHIBIT II

Supplement to Patent Security Agreement

 

This Supplement to Patent Security Agreement (“Supplement”), dated
                                 ,                     , is entered into by
WINCUP HOLDINGS, INC., a Delaware corporation having a mailing address at Three
Radnor Corporate Center, Suite 300, 100 Matsonford Road, Radnor, PA 19087
(“Grantor”) and delivered to PNC BANK, NATIONAL ASSOCIATION having a mailing
address at 1600 Market Street, Philadelphia, PA 19103, Attn: Janeann Fehrle
(“Agent”) as agent for the Lenders under the Credit Agreement (as defined
below).

 

Background

 

A. This Supplement is being delivered in connection with that certain Fourth
Amended and Restated Revolving Credit and Security Agreement among Agent, Fleet
Capital Corporation as documentation agent, the financial institutions which are
now or which hereafter become a party thereto as Lenders, the Grantor named
therein and the other Borrowers named as Borrowers therein, dated December 26,
2001 (as same has been and may hereafter be amended, modified, restated or
replaced from time to time, the “Credit Agreement”), and that certain Patent
Security Agreement, dated as of the date of the Credit Agreement, by and between
Grantor and Agent, (as it may have been and may hereafter be amended,
supplemented, restated, replaced, or otherwise modified from time to time
“Patent Security Agreement”). Capitalized terms used but not defined herein
shall have the respective meanings given to such terms in, or by reference in,
the Patent Security Agreement.

 

B. Pursuant to the Credit Agreement and the Patent Security Agreement, Grantor
granted to Agent for the benefit of Lenders a lien on and security interest in
all of the Patent Collateral of Grantor (as defined therein).

 

C. Grantor has acquired certain additional Patents and/or Applications as set
forth on Schedule A-1/Schedule B-1 attached hereto and made part hereof
(collectively, “Additional Patents”). Grantor and Agent desire to execute this
Supplement for the purpose of, inter alia, granting, ratifying and confirming
the lien and security interest of Agent on and in the Additional Patents, as
more fully set forth in the Patent Security Agreement, and for recording in the
United States Patent and Trademark Office or other appropriate patent office.

 

NOW THEREFORE, with the foregoing Background hereinafter deemed incorporated by
reference and made a part hereof, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Grantor, intending to be
legally bound hereby, covenants and agrees as follows.

 

1. In consideration of and pursuant to the terms of the Credit Agreement and
Other Documents, and for other good, valuable and sufficient consideration, the
receipt of which is hereby acknowledged, and to secure the Obligations, Grantor
grants a lien and security interest to Agent, for the benefit of Lenders, in all
of its present and future right, title and interest in and to the Additional
Patents, and the registration thereof and the right (but not obligation) to sue
for past, present and future infringements thereof, including, without
limitation, license royalties and proceeds of infringement suits.

 



--------------------------------------------------------------------------------

2. Grantor acknowledges and confirms that the rights and remedies of Agent with
respect to the security interest in the Additional Patents granted hereby are
more fully set forth in the Credit Agreement and the Patent Security Agreement,
the terms and provisions of which are incorporated herein by reference. All
references to the Patent Security Agreement contained in the Credit Agreement or
Other Documents shall be deemed, for all purposes, to also refer to and include
this Supplement.

 

3. Schedule A/Schedule B to the Patent Agreement is hereby supplemented by the
information contained on Schedule A-1/

Schedule B-1 attached hereto. All references to Schedule A/Schedule B contained
in the Credit Agreement, Patent Security Agreement or Other Documents shall be
deemed, for all purposes, to also refer to and include Schedule A-1/Schedule
B-1.

 

4. Except as expressly amended by this Supplement, all of the terms, conditions
and provisions of the Credit Agreement and Patent Security Agreement are hereby
ratified and continue unchanged and remain in full force and effect.

 

5. This Supplement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature by facsimile
shall also bind the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Supplement on the day
and year first above written.

 

WINCUP HOLDINGS, INC.

By:    

Name:

   

Title:

   

 

Approved and accepted:

PNC BANK, NATIONAL ASSOCIATION

As Agent under the Credit Agreement

By:    

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

COMPANY ACKNOWLEDGMENT

 

UNITED STATES OF AMERICA   : STATE OF                                : SS COUNTY
OF                        :

 

On this [     day of                     , 200  ], before me personally appeared
                            , and                              who being duly
sworn, deposes and says that he/she is authorized to sign on behalf of WinCup
Holdings, Inc., the company described in the foregoing document, that he/she in
such capacity is authorized to execute on behalf of the said company the
foregoing document for the purposes contained therein, and that he/she is the
person whose name and signature is subscribed to the foregoing document.

 

 

Notary Public

My commission expires:                                     

 